[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
WHEREAS, Stauffer Chemical Company ("Stauffer"), Montrose Chemical Corporation of California ("Montrose"), and Monsanto Company have subpoened certain documents in the possession of Hartford Steam Boiler Inspection and Insurance Company and HSB Associates, Inc. (collectively) "HSB") and have noticed their depositions; and WHEREAS, HSB has filed a motion to quash or modify those subpoenas; and
WHEREAS, all parties have briefed these issues and a hearing was held before this court on July 23, 1990 concerning these matters;
NOW, THEREFORE, it is hereby ordered as follows:
1. HSB shall produce to Stauffer, Montrose, and Monsanto all documents in its custody, possession or control that refer or relate to environmental impairment liability (EIL) insurance including, but not limited to, the 64 feet of documents that are referred to in paragraph 11 of the affidavit of Thomas William Mochnick, which affidavit HSB has filed with the Court in this action. HSB shall provide these documents to Stauffer, Montrose and Monsanto no later than 21 days after the date of this order unless the parties mutually agree to another date for production. HSB may, however, withhold, subject to inspection and further ruling by this Court, documents that are protected by the attorney-client privilege and documents which are unrelated proprietary documents. For purposes of this order, "unrelated proprietary documents" are those documents which exclusively concern HSB's method and manner of conducting its business and which are unrelated to any insurance or reinsurance issued to or by Stauffer, Montrose, Monsanto, or International Insurance Company (IIC). All documents that HSB so withholds CT Page 1109 shall be identified in a log, which must be provided to Stauffer, Montrose, and Monsanto at the time non-withheld documents are produced. Such log shall briefly describe the contents of each document withheld and shall identify its author, recipient and all parties listed as having received copies of the document as well as the document's date.
2. By no later than 21 days after the date of this order, unless the parties mutually agree to another date for production, HSB shall also produce all documents concerning EIL insurance that refer or relate to Stauffer, Montrose, or Monsanto.
3. By no later than 21 days after the date of this order, unless the parties mutually agree to another date for production, HSB shall also produce all documents concerning EIL insurance that refer or relate to International Insurance Company.
4. By no later than 21 days after the date of this order, unless the parties mutually agree to another date for production, HSB shall also produce all documents concerning EIL insurance that refer or relate to the Parr-Richmond site. Such production shall include, but shall not be limited to, all documents relating to any EIL insurance or reinsurance that HSB has provided that relates to that site.
5. Stauffer/Montrose and Monsanto shall bear the cost HSB incurs in inspecting and producing these documents. Any such fees charged for inspection and review shall be solely for review of documents and the amount charged to Stauffer/Montrose and Monsanto shall not exceed an aggregate of $10,000 unless specifically permitted by this court. These costs shall be borne, pro rata, between Stauffer and Montrose on the one hand, and Monsanto on the other hand. Full itemization and documentation of such fees shall accompany any request made by HSB for payment from Stauffer, Montrose and/or Monsanto and HSB shall respond to all reasonable requests made by Stuaffer, Montrose or Monsanto for additional information.
6. Stauffer, Montrose and Monsanto shall also pay HSB for the expenses it incurs in reproducing the documents produced pursuant to this order. Such charges shall not, however, exceed a rate of $.15 per page.
7. HSB shall also produce within 22 days from the date of this order, at a place and time agreeable to Stauffer, Montrose and Monsanto, a representative of HSB whom they may examine upon oral deposition, before a notary public or other officer authorized to administer oaths, regarding the matters identified CT Page 1110 in Stauffer, Montrose and Monsanto's notices of taking of depositions of Hartford Steam Boiler Inspection and Insurance Company and HSB Associates, Inc., which have been filed previously in this proceeding.
8. This order is without pre judice to subsequent application by Stauffer, Montrose, and Monsanto to this court for further documentary production.
SO ORDERED this 29th day of August, 1990.
MALONEY, Judge of the Superior Court